Name: 78/1024/EEC: Council Decision of 5 December 1978 appointing a member of the Advisory Committee on Vocational Training
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-12-14

 Avis juridique important|31978D102478/1024/EEC: Council Decision of 5 December 1978 appointing a member of the Advisory Committee on Vocational Training Official Journal L 350 , 14/12/1978 P. 0031 - 0031****( 1 ) OJ NO 190 , 30 . 12 . 1963 , P . 3090/63 . ( 2 ) OJ NO L 91 , 12 . 4 . 1968 , P . 26 . COUNCIL DECISION OF 5 DECEMBER 1978 APPOINTING A MEMBER OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING ( 78/1024/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE COUNCIL DECISION OF 18 DECEMBER 1963 LAYING DOWN THE RULES OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING ( 1 ) AS AMENDED BY THE DECISION OF 9 APRIL 1968 ( 2 ), AND IN PARTICULAR ARTICLE 4 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 16 OCTOBER 1978 APPOINTING THE MEMBERS AND ALTERNATES OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING FOR THE PERIOD ENDING ON 15 OCTOBER 1980 , WHEREAS THE COUNCIL DECIDED ON THAT OCCASION TO APPOINT AT A LATER DATE A PERSON TO FILL A MEMBER ' S SEAT TO BE GIVEN TO A BELGIAN NATIONAL IN THE WORKERS ' REPRESENTATIVES CATEGORY . HAVING REGARD TO THE NOMINATION SUBMITTED ON 16 NOVEMBER 1978 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR G . SAUVAGE IS HEREBY APPOINTED A MEMBER OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING FOR THE REMAINDER OF THE COMMITTEE ' S TERM OF OFFICE , WHICH RUNS UNTIL 15 OCTOBER 1980 . DONE AT BRUSSELS , 5 DECEMBER 1978 . FOR THE COUNCIL THE PRESIDENT M . LAHNSTEIN